 
 
I 
108th CONGRESS 2d Session 
H. R. 4558 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Hyde introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize the Comptroller General to conduct audits, evaluations, and investigations of the Millennium Challenge Corporation, to establish the Millennium Challenge Advisory Council, to transfer the Millennium Challenge program to the Foreign Assistance Act of 1961, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Millennium Challenge Accountability Act of 2004. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Millennium Challenge Act of 2003 
Sec. 101. Oversight by General Accounting Office 
Sec. 102. Millennium Challenge Advisory Council 
Sec. 103. Findings; Statement of policy 
Sec. 104. Definitions 
Sec. 105. Principal objectives 
Sec. 106. Transfer to Foreign Assistance Act of 1961 
Title II—Miscellaneous Provisions 
Subtitle A—HELP Commission Act; Foreign Aid Impact Assessment Act 
Sec. 201. HELP Commission Act 
Sec. 202. Foreign Aid Impact Assessment Act 
Subtitle B—Repeals; Related Provisions 
Sec. 211. Repeals; conforming amendments 
Sec. 212. General authorities  
IMillennium Challenge Act of 2003 
101. Oversight by General Accounting OfficeSection 614 of title VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199; 22 U.S.C. 7713) is amended by adding at the end the following new subsection:  
 
(h)Comptroller General 
(1)In generalThe Comptroller General shall conduct on an annual basis and as appropriate audits, evaluations, and investigations of the Corporation. 
(2)ScopeIn carrying out this subsection, the Comptroller General may conduct audits, evaluations, and investigations of the activities and financial transactions of the Corporation for any fiscal year during which Federal funds are available to finance any portion of its operations in accordance with such rules and regulations as may be prescribed by the Comptroller General. 
(3)Location; access to documents 
(A)LocationThe Comptroller General shall conduct an audit, evaluation, or investigation under this subsection at the place or places where pertinent information of the Corporation is normally kept. 
(B)Access to documentsIn conducting an audit, evaluation, or investigation under this subsection, representatives of the General Accounting Office shall have access to all books, accounts, financial records, reports, files, and other papers or property belonging to or in use by the Corporation and necessary to facilitate the audit, evaluation, or investigation. In addition, the representatives shall be afforded full facilities for verifying transactions with the balances and securities held by depositories, fiscal agents, and custodians of the Corporation. 
(C)Rule of constructionAll books, accounts, financial records, reports, files, and other papers or property belonging to or in use by the Corporation shall remain in the possession and custody of the Corporation throughout the period beginning on the date such possession or custody commences and ending three years after such date, but the General Accounting Office may require the retention of such books, accounts, financial records, reports, files, papers, or property for a longer period under section 3523(c) of title 31, United States Code. 
(4)ReportThe Comptroller General shall prepare and submit to the President and the appropriate congressional committees a report that contains the results of each audit, evaluation, or investigation conducted under this subsection, including any recommendations as the Comptroller General determines to be appropriate.. 
102.Millennium Challenge Advisory Council 
Title VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199; 22 U.S.C. 7701 et seq.) is amended by adding at the end the following new section: 
 
620.Millennium Challenge Advisory Council 
(a)EstablishmentThere is hereby established in the executive branch an advisory council to the Corporation to be known as the Millennium Challenge Advisory Council. 
(b)Functions 
(1)General functionsThe Council shall advise and consult with the Chief Executive Officer of the Corporation and the Board of Directors with respect to policies and programs designed to further the purposes of this division and shall periodically report to the Congress with respect to the activities of the Corporation. In addition, the Council shall review on an annual basis the criteria and methodology used to determine eligibility of countries for assistance under this title and make recommendations to the Chief Executive Officer and the Board to improve the effectiveness of such criteria and methodology in order to achieve the purposes of this division. 
(2)Additional functionsMembers of the Council shall (subject to subsection (d)(1)) conduct on-site inspections, and make examinations, of the activities of the Corporation in the United States and in other countries in order to— 
(A)evaluate the accomplishments of the Corporation; 
(B)assess the potential capabilities and the future role of the Corporation; 
(C)make recommendations to the Chief Executive Officer, the Board of Directors, and Congress, for the purpose of guiding the future direction of the Corporation and of helping to ensure that the purposes and programs of the Corporation are carried out in ways that are economical, efficient, responsive to changing needs in developing countries and to changing relationships among people, and in accordance with law; and 
(D)make such other evaluations, assessments, and recommendations as the Council considers appropriate. 
(3)Public participationThe Council may provide for public participation in its activities, consistent with section 552b of title 5, United States Code. 
(c)Membership 
(1)In generalThe Council shall consist of seven individuals, who shall be appointed by the Chief Executive Officer, and who shall be broadly representative of nongovernmental entities with expertise and interest in international trade and economic development, including business and business associations, trade and labor unions, private and voluntary organizations, foundations, public policy organizations, academia, and other entities as the Chief Executive Officer determines appropriate. 
(2)Additional requirementNo member appointed under paragraph (1) may be an officer or employee of the United States Government. 
(d)Compensation 
(1)In generalExcept as provided in paragraph (2), a member of the Council— 
(A)shall be paid compensation out of funds made available for the purposes of this title at the daily equivalent of the highest rate payable under section 5332 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties as a member of the Council; and 
(B)while away from the member's home or regular place of business on necessary travel, as determined by the Chief Executive Officer, in the actual performance of duties as a member of the Council, shall be paid per diem, travel, and transportation expenses in the same manner as is provided under subchapter I of chapter 57 of title 5, United States Code. 
(2)LimitationA member of the Council may not be paid compensation under paragraph (1)(A) for more than thirty days in any calendar year. 
(e)QuorumA majority of the members of the Council shall constitute a quorum for the purposes of transacting any business. 
(f)Financial Interests of MembersA member of the Council shall disclose to the Chairperson of the Council and the Chief Executive Officer of the existence of any direct or indirect financial interest of that member in any particular matter before the Council and may not vote or otherwise participate as a Council member with respect to that particular matter. 
(g)ChairpersonThe Chief Executive Officer shall designate one of the members of the Council as Chairperson, who shall serve in that capacity for a term of two years. The Chief Executive Officer may renew the term of the member appointed as Chairperson under the preceding sentence. 
(h)Meetings; Bylaws and Regulations 
(1)MeetingsThe Council shall hold a regular meeting during each calendar quarter and shall meet at the call of the President, the Chief Executive Officer, the Chairperson of the Board, the Chairperson of the Council, or two members of the Council. 
(2)Bylaws and regulationsThe Council shall prescribe such bylaws and regulations as it considers necessary to carry out its functions. Such bylaws and regulations shall include procedures for fixing the time and place of meetings, giving or waiving of notice of meetings, and keeping of minutes of meetings. 
(i)Report to the President, Chief Executive Officer, and Board 
(1)ReportNot later than January 1, 2005, and not later than January 1 of each year thereafter that the Corporation is in existence, the Council shall submit to the President, the Chief Executive Officer, and the Board a report on its views on the programs and activities of the Corporation. 
(2)ContentsEach report shall contain a summary of the advice and recommendations provided by the Council to the Chief Executive Officer and the Board during the period covered by the report and such recommendations (including recommendations for administrative or legislative action) as the Council considers appropriate to make to the Congress. 
(3)Additional requirementNot later than 90 days after receiving each such report, the Chief Executive Officer shall transmit to Congress a copy of the report, together with any comments concerning the report that the Chief Executive Officer considers appropriate. 
(j)Administrative AssistanceThe Chief Executive Officer shall make available to the Council such personnel, administrative support services, and technical assistance as are necessary to carry out its functions effectively. 
(k)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Council. Notwithstanding section 102 of this Act, the authorities of the Council shall terminate on December 31, 2007.. 
103.Findings; Statement of policyTitle VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199; 22 U.S.C. 7701 et seq.) is amended by inserting after section 601 the following new section: 
 
601A.Findings; Statement of policy 
(a)FindingsCongress finds the following: 
(1)A principal objective of United States foreign assistance programs, as stated in section 101 of this Act, is the encouragement and sustained support of the people of developing countries in their efforts to acquire the knowledge and resources essential to development and to build the economic, political, and social institutions which will improve the quality of their lives. 
(2)The expanding acceptance of free trade and open markets and the spread of democracy and the rule of law have brought a better way of life to an increasing number of people in the world. 
(3)Inequalities between men and women undermine development and poverty-reduction efforts in fundamental ways. A woman's limited access to resources and restrictions on the exercise of her rights, including the right to participate in social and political processes, disables her from maximizing her contribution to her family's health, education, and general well-being. 
(4)On March 14, 2002, the President noted the successes of development assistance programs: The advances of free markets and trade and democracy and rule of law have brought prosperity to an ever-widening circle of people in this world. During our lifetime, per capita income in the poorest countries has nearly doubled. Illiteracy has been cut by one-third, giving more children a chance to learn. Infant mortality has been almost halved, giving more children a chance to live.. 
(5)Development is neither an easy process nor a linear one. There are successes and there are failures. Today, too many people are still living in poverty, disease has eroded many of the economic and social gains of previous decades, and many countries have not adopted policies, for a variety of reasons, that would enable them to compete in an open and equitable international economic system. 
(6)More countries and more people will be able to participate in and benefit from the opportunities afforded by the global economy if the following conditions for sound and sustainable economic development are met: 
(A)SecuritySecurity is necessary for economic development. Persistent poverty and oppression can lead to hopelessness, despair, and to failed states that become havens for terrorists. 
(B)Policies that support broad-based economic growthSuccessful long-term development can only occur through broad-based economic growth that enables the poor to increase their incomes and have access to productive resources and services so that they can lead lives of decency, dignity, and hope. 
(C)Democracy and the rule of lawDemocratic development, political pluralism, and respect for internationally recognized human rights are intrinsically linked to economic and social progress. The ability of people to participate in the economic and political processes affecting their lives is essential to sustained growth. The rule of law and a commitment to fight corruption is also critical to the development of a prosperous society. 
(D)Investments in peopleEconomic growth and democracy can be sustained only if both men and women have the basic tools and capabilities that foster the opportunity for participation in the economic, social, and political life of their countries. Successful development of countries requires citizens who are literate, healthy, and prepared and able to work. 
(7)Economic assistance programs authorized under this part, as administered by the United States Agency for International Development and other Federal agencies, are of critical importance in assisting countries to be in a position to maximize the effectiveness of assistance authorized by this title. 
(8)It is in the national interest of the United States to help those countries that are implementing the economic and political reforms necessary for development to occur. 
(9)On March 14, 2002, the President stated that the growing divide between wealth and poverty, between opportunity and misery, is both a challenge to our compassion and a source of instability . . . [w]e must confront it . . . [w]e must include every African, every Asian, every Latin American, every Muslim, in an expanding circle of development.. 
(10)The President has pledged that funds requested for the Millennium Challenge Account shall be in addition to, and not a substitute for, existing development and humanitarian programs. 
(11)Development assistance alone is not sufficient to stimulate economic growth and development. Assistance has been shown to have a positive impact on growth and development in developing countries with sound policies and institutions. If countries have poor policies and institutions, however, it is highly unlikely that assistance will have a net positive effect. 
(12)Economic development, and the achievement of the Millennium Development Goals, must be a shared responsibility between donor and recipient countries. 
(b)Statement of policy regarding a new compact for global developmentIt is, therefore, the policy of the United States to support a new compact for global development that— 
(1)increases support by donor countries to those developing countries that are fostering democracy and the rule of law, investing in their people, and promoting economic freedom for all their people; 
(2)recognizes, however, that it is the developing countries themselves that are primarily responsible for the achievement of those goals; 
(3)seeks to coordinate the disparate development assistance policies of donor countries, and to harmonize the trade and finance policies of donor countries with their respective development assistance programs; and 
(4)aims to reduce poverty by significantly increasing the economic growth trajectory of beneficiary countries through investing in the productive potential of the people of such countries..  
104.Definitions 
(a)CouncilSection 603 of title VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199; 22 U.S.C. 7702) is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph: 
 
(7)CouncilThe term Council means the Millennium Challenge Advisory Council established under section 620 of this title.. 
(b)Millennium development goalsSection 603 of title VI of division D of the Consolidated Appropriations Act, 2004, as amended by subsection (a), is further amended by adding at the end the following new paragraph: 
 
(9)Millennium development goalsThe term Millennium Development Goals means the key development objectives described in the United Nations Millennium Declaration, as contained in United Nations General Assembly Resolution 55/2 (September 2000), which aim to eradicate extreme poverty and hunger, achieve universal primary education, promote gender equality and empower women, reduce child mortality, improve maternal health, combat HIV/AIDS, malaria, and other infectious diseases, ensure environmental sustainability, and develop a global partnership for development.. 
105.Principal objectives 
Section 605(a) of title VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199; 22 U.S.C. 7704(a)) is amended— 
(1)by striking Notwithstanding and inserting the following:  
 
(1)In generalNotwithstanding; and 
(2)by adding at the end the following: 
 
(2)Principal objectivesAssistance provided under paragraph (1) should advance a country’s progress toward promoting the following principal objectives: 
(A)Fostering democratic societies, human rights, and the rule of lawThe assistance should promote— 
(i)political, social, and economic pluralism; 
(ii)respect for the rule of law; 
(iii)anti-corruption initiatives and law enforcement; 
(iv)development of institutions of democratic governance, including electoral and legislative processes; 
(v)transparent and accountable public administration at all levels of government; 
(vi)a fair, competent, and independent judiciary; and 
(vii)a free and independent media. 
(B)Fostering investment in education and health infrastructure and systemsThe assistance should foster improved educational opportunities and health conditions, particularly for women and children, including through— 
(i)support for programs and personnel that promote broad-based primary education, including through the development of academic curricula, by making available textbooks and other educational materials, and through appropriate use of technology; 
(ii)support for programs to strengthen and build institutions, including primary health care systems, infrastructure, facilities, and personnel that provide quality health care; 
(iii)support for improved systems for the delivery of healthy water and sanitation services; and 
(iv)support for programs that reduce child mortality (including those programs that combat HIV/AIDS, malaria, tuberculosis, and other infectious diseases, consistent with sections 104(c), 104A, 104B, and 104C of this Act). 
(C)Promoting economic freedom, broad-based economic growth, and fostering free market systemsThe assistance should foster the institutions and conditions needed to promote free market systems, trade, and investment, including— 
(i)the reform and restructuring of banking and financial systems, including by allowing foreign competition in the banking and financial sectors, where appropriate; 
(ii)the development of transparent and efficient commercial codes and reduction in the regulatory burden on business; 
(iii)the protection of property rights, including— 
(I)private property and intellectual property rights, including through the adoption and effective enforcement of intellectual property treaties or international agreements; and 
(II)the establishment and maintenance of an efficient and integrated legal property system that, among other things, facilitates the ability of the poor, particularly women, to convert physical and intellectual assets into capital, such as utilizing existing practices and customs that allow assets to be documented in a manner that makes the assets widely transferable, leveragable, and fungible, that allows individuals to hold legal title to their property, and that holds owners accountable for transactions involving their property; 
(iv)support for market-based policies that support increased agricultural production; 
(v)a strong commitment to sound monetary and budgetary policies; 
(vi)the development of small businesses, private cooperatives, credit unions, and trade and labor unions; 
(vii)the protection of internationally recognized workers' rights; and 
(viii)the capacity of eligible countries to ameliorate damage to the environment and respect other environmental standards.. 
106.Transfer to Foreign Assistance Act of 1961 
(a)TransferTitle VI of division D of the Consolidated Appropriations Act, 2004 (Public Law 108-199) (other than the short title of such division) is hereby— 
(1)transferred from the Consolidated Appropriations Act, 2004, to the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); and 
(2)inserted after title V of chapter 2 of part I of the Foreign Assistance Act of 1961. 
(b)RedesignationTitle VI of chapter 2 of part I of the Foreign Assistance Act of 1961 (as added by subsection (a)) is amended— 
(1)by redesignating sections 601 through 620 as sections 251 through 270, respectively; and 
(2)by striking each reference in such title to any of sections 601 through 620 and inserting a reference to the corresponding section number (as redesignated by paragraph (1)). 
(c)Conforming AmendmentThe table of contents of the Consolidated Appropriations Act, 2004 (Public Law 108-199) is amended by striking the item relating to title VI of division D of such Act.  
IIMiscellaneous Provisions 
AHELP Commission Act; Foreign Aid Impact Assessment Act 
201.HELP Commission Act 
(a)Transfer to the Foreign Assistance Act of 1961Section 637 of title VI of division B of the Consolidated Appropriations Act, 2004 (Public Law 108-199) is hereby— 
(1)transferred from the Consolidated Appropriations Act, 2004, to the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); and 
(2)inserted after section 134 of the Foreign Assistance Act of 1961.  
(b)RedesignationChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by redesignating section 637 (as added by subsection (a)) as section 135. 
(c)Conforming AmendmentSection 135 of the Foreign Assistance Act of 1961 (as redesignated by subsection (b)) is amended by striking the section designation and all that follows through (a) This section and inserting the following: 
 
135.HELP Commission Act 
(a)This section. 
202.Foreign Aid Impact Assessment Act 
(a)RedesignationSection 135 of the Foreign Assistance Act of 1961 (as added by section 201) is amended by redesignating subsection (k) of such section as section 136.  
(b)Conforming AmendmentsSection 136 of the Foreign Assistance Act of 1961 (as added by subsection (a)) is amended— 
(1)by redesignating each paragraph, subparagraph, and clause of such section as a subsection, paragraph, or subparagraph, respectively; 
(2)by striking the section designation and all that follows through (a) Not later than and inserting the following:  
 
136.Foreign Aid Impact Assessment Act 
(a)Not later than; 
(3)in paragraphs (1) and (2) of subsection (b) (as redesignated by paragraph (1)), by striking paragraph (1)(A)(i) each place it appears and inserting subsection (a)(1)(A); and 
(4)in subsection (c) (as redesignated by paragraph (1)), by striking paragraphs (1) and (2) and inserting subsections (a) and (b).   
BRepeals; Related Provisions 
211.Repeals; conforming amendments 
(a)Repeals 
(1)General development assistanceThe following provisions of chapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) are hereby repealed: Sections 107, 110, 120, 124, 125, 127, and 128. 
(2)Prototype desalting plantSection 219 of the Foreign Assistance Act of 1961 (22 U.S.C. 2179) is hereby repealed. 
(3)International disaster assistanceThe following provisions of chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.) are hereby repealed: Sections 494, 495, and 495B through 495K. 
(b)Conforming Amendments(1) Section 299(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2220d(a)) is amended by striking sections 110(b) and and inserting section. 
(2)Section 210 of title 35, United States Code, is amended by striking paragraph (15). 
212.General authorities 
(a)AmendmentSection 635(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2395(a)) is amended to read as follows: (a) Except as otherwise specifically provided in this Act, assistance under this Act may be provided on such terms and conditions as the President may determine to countries, organizations, and areas on a grant basis or on such terms, including cash, credit, or other terms of repayment (including repayment in foreign currencies or by transfer to the United States Government of commodities) as may be deemed to be best suited to the achievement of the purposes of this Act. Assistance may be provided on a bilateral basis or through regional, multilateral, private, or other entities.. 
(b)RepealSection 122 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151t) is hereby repealed.  
 
